                                                               Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 1 of 6



                                                      1   LOCKE LORD LLP
                                                          Regina J. McClendon (SBN 184669)
                                                      2   rmcclendon@lockelord.com
                                                          Kinga L. Wright (SBN 313827)
                                                      3
                                                          kinga.wright@lockelord.com
                                                      4   101 Montgomery Street, Suite 1950
                                                          San Francisco, CA 94104
                                                      5   Telephone: (415) 318-8810
                                                          Fax: (415) 676-5816
                                                      6
                                                          Donald Frechette (Connecticut SBN 308309)
                                                      7
                                                          donald.frechette@lockelord.com
                                                      8   20 Church Street, 20th Floor
                                                          Hartford, CT 06103
                                                      9   Telephone: (860) 525-5065
                                                          Fax: (860) 527-4198
                                                     10   (appearance pro hac vice)
                                                     11
                                                          Attorneys for Defendant
                                                     12   JPMorgan Chase Bank, N.A. (incorrectly sued as Chase Bank)

                                                     13
                 101 Montgomery Street, Suite 1950




                                                                                      UNITED STATES DISTRICT COURT
                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                     15
                                                                                          SAN FRANCISCO DIVISION
                                                     16

                                                     17
                                                          Ann Lemberg, 845 Pine St, SF, CA 94108,      )    CASE NO.: 3:17-cv-05241-JSC
                                                     18                                                )
                                                                                     Plaintiff,        )    JPMORGAN CHASE BANK, N.A.’S
                                                     19
                                                                                                       )    NOTICE OF EX PARTE MOTION AND EX
                                                     20         vs.                                    )    PARTE MOTION FOR SANCTIONS
                                                                                                       )    RESULTING FROM PLAINTIFF’S
                                                     21   Chase Bank, 500 Van Ness Ave, 94102,         )    REPEATED REFUSALS FOLLOWING
                                                                                                       )    THIS COURT’S ORDER TO PROVIDE A
                                                     22                              Defendant.        )    MEDICAL RECORDS RELEASE
                                                     23                                                )
                                                                                                       )    Date:         March 12, 2019
                                                     24                                                )    Time:         9:00 a.m.
                                                                                                       )    Courtroom:    F – 15th Floor
                                                     25                                                )
                                                                                                       )    Complaint Filed: June 19, 2017
                                                     26
                                                                                                       )
                                                     27                                                )    Trial: May 20, 2019

                                                     28

                                                                                                        1
                                                             JPMORGAN CHASE BANK, N.A.’S NOTICE OF MOTION AND EX PARTE MOTION FOR SANCTIONS
                                                                               Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
                                                               Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 2 of 6



                                                      1          TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF ANN
                                                      2   LEMBERG:
                                                      3          PLEASE TAKE NOTICE that on March 12, 2019, at 9:00 a.m. or as soon thereafter as the
                                                      4   matter may be heard in the above-entitled Court located at 450 Golden Gate Avenue, San Francisco,

                                                      5   CA 94102, Defendant JPMorgan Chase Bank, N.A. (incorrectly sued as Chase Bank) (“JPMC”) will

                                                      6   and hereby does move this Court for an order sanctioning plaintiff Ann Lemberg for her failure to

                                                      7   provide a medical records release for The Hand Center of San Francisco (“The Hand Center”) by

                                                      8   dismissing the action.

                                                      9          The motion is made, pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(v), on the

                                                     10   grounds that plaintiff has failed to comply with this Court’s order granting JPMC’s motion to

                                                     11   compel. ECF No. 125. Plaintiff has repeatedly refused to provide the release. ECF Nos. 126, 128.

                                                     12   Plaintiff’s refusal is the latest in a string of discovery non-compliance.

                                                     13          This motion is based on this Notice of Ex Parte Motion and Ex Parte Motion and the
                 101 Montgomery Street, Suite 1950




                                                     14   concurrently filed Memorandum of Points and Authorities.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   Dated: March 8, 2019                   Respectfully submitted,

                                                     16                                          LOCKE LORD LLP
                                                     17

                                                     18                                          By:   /s/ Kinga L. Wright
                                                                                                        Donald Frechette
                                                     19
                                                                                                        Kinga L. Wright
                                                     20                                          Attorneys for Defendant
                                                                                                 JPMorgan Chase Bank, N.A. (incorrectly sued as Chase Bank)
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                              2
                                                             JPMORGAN CHASE BANK, N.A.’S NOTICE OF MOTION AND EX PARTE MOTION FOR SANCTIONS
                                                                               Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
                                                                Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 3 of 6



                                                      1                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                      2   I.     INTRODUCTION
                                                      3          JPMC submits this motion for sanctions against plaintiff (“Motion”) for her failure to provide

                                                      4   a medical records release for The Hand Center by dismissing the action. Plaintiff refuses to provide

                                                      5   the release despite being ordered by this Court to do so. JPMC will sustain actual and substantial

                                                      6   prejudice in this matter from the denial of this release and The Hand Center’s records.

                                                      7   II.    STATEMENT OF RELEVANT FACTS
                                                      8          On January 8, 2019, it came to JPMC’s attention that plaintiff was previously treated by

                                                      9   another doctor, Dr. Patrick O. Lang, at The Hand Center. Wright Decl. ¶ 2, Ex. 1, ECF No. 115.

                                                     10   Neither plaintiff nor The Hand Center stated at that time that Dr. Lang was seen by plaintiff for the

                                                     11   purpose of potentially retaining him as a hand expert. Id. ¶ 3. Indeed, plaintiff herself characterized

                                                     12   her visit with Dr. Lang as a consultation. Id., Ex. 1. Further, Dr. Lang has not been retained by

                                                     13   plaintiff as an expert in this case, and his office has specifically disclaimed that he was seen for that
                 101 Montgomery Street, Suite 1950




                                                     14   purpose by plaintiff. Id. ¶¶ 4, 7.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15          At the hearing on January 17, 2019, “Plaintiff confirmed that she had provided all documents

                                                     16   responsive to Defendant’s document requests except … any medical records for Dr. Lang, for which

                                                     17   plaintiff signed a release at the hearing.” Order Jan. 17, 2019 ¶ 1(a), ECF No. 108; Wright Decl. ¶ 5,

                                                     18   Ex. 2, ECF No. 115. On January 18, 2019, plaintiff called JPMC’s counsel to rescind the release.
                                                     19   Wright Decl. ¶ 6, Ex. 3, ECF No. 115. Plaintiff said that she was rescinding the release because she
                                                     20   had seen Dr. Lang as a potential expert and not for treatment. Id. JPMC’s counsel informed

                                                     21   plaintiff that it would be filing a motion to compel, and plaintiff responded, “Do whatever you

                                                     22   want.” Id. ¶ 8, Ex. 4.

                                                     23          The parties fully briefed JPMC’s motion to compel (ECF Nos. 114, 115, 120 – 123) and the

                                                     24   Court, having considered the parties’ submissions, granted the motion to compel on February 21,

                                                     25   2019. ECF No. 125. The Court found that Plaintiff failed to establish that her records with Dr. Lang

                                                     26   are privileged. Id. at 2:2. Thus, the Court ordered plaintiff to provide JPMC with a medical records

                                                     27   release for The Hand Center on or before March 7, 2019. Id. at 2:10 – 12.

                                                     28

                                                                                                              3
                                                                     JPMORGAN CHASE BANK, N.A.’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
                                                                 Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 4 of 6



                                                      1           Instead of complying with this Court’s order, plaintiff has submitted filings merely

                                                      2   disagreeing with the order and repeating the arguments that the Court rejected the first time. ECF

                                                      3   Nos. 126, 128; see ECF No. 127. Further, plaintiff’s most recent filing includes a letter from Dr.

                                                      4   Lang which confirms that he saw her for a hand surgery consultation and that “[n]o medical legal

                                                      5   services were requested nor rendered.” ECF No. 128 at 3. The parties’ deadline to file a motion for

                                                      6   summary judgment is March 14, 2019. ECF No. 108.

                                                      7   III.    LEGAL ARGUMENT
                                                      8           The court has discretion to sanction a disobedient party by terminating the action by

                                                      9   dismissal. Fed. R. Civ. P. 37(b)(2)(v). Dismissal may be ordered only in circumstances of willful

                                                     10   disobedience, bad faith, or fault of the party. In re Exxon Valdez, 102 F.3d 429, 432 (9th Cir. 1996).

                                                     11   All that is required to demonstrate “willfulness” or “bad faith,” however, is “disobedient conduct not

                                                     12   shown to be outside the control of the litigant.” Henry v. Gill Industries, Inc., 983 F.2d 943, 948

                                                     13   (9th Cir. 1993) (emphasis added) (delay and failure to appear resulting from party being out of town
                 101 Montgomery Street, Suite 1950




                                                     14   and “misunderstandings” with own counsel are not outside party's control). It is undisputed here that
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   the failure to comply with the orders is knowing and deliberate and not outside plaintiff’s control,

                                                     16   and, therefore “willful.”

                                                     17           “Five factors must be considered before imposing the sanction of dismissal: (1) the public's

                                                     18   interest in expeditious resolution of litigation; (2) the court's need to manage its docket; (3) the risk
                                                     19   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and
                                                     20   (5) the availability of less drastic sanctions.” Toth v. Trans World Airlines, Inc., 862 F.2d 1381,

                                                     21   1385 (9th Cir. 1988). Terminating sanctions are properly issued absent prior imposition of lesser

                                                     22   sanctions, where a party’s willful bad conduct shows that lesser sanctions would be “pointless.”

                                                     23   Hester v. Vision Airlines, Inc. 687 F.3d 1162, 1169-1170 (9th Cir. 2012). The outcome usually

                                                     24   depends on the third and fifth factors. Computer Task Group, Inc. v. Brotby, 364 F.3d 1112, 1115

                                                     25   (9th Cir. 2004).

                                                     26           The Court should dismiss the action based on Plaintiff’s continued refusal to provide the

                                                     27   release; she has continued to refuse even after the Court has ordered her twice to do so in addition to

                                                     28   her duty to provide all relevant matter in discovery. ECF Nos. 108, 125. The record contains

                                                                                                               4
                                                                     JPMORGAN CHASE BANK, N.A.’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
                                                                Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 5 of 6



                                                      1   substantial evidence of long and unjustified delays in responding to discovery requests and

                                                      2   noncompliance with judicial orders. See ECF Nos. 82, 83, 122, 123. This evidence is relevant to the

                                                      3   expeditious resolution of litigation, docket management, and prejudice. See Toth, supra.

                                                      4   Additionally, “failure to produce documents as ordered … is considered sufficient prejudice.”

                                                      5   Computer Task Group, Inc. v. Brotby, 364 F3d 1112, 1116 (9th Cir. 2004). Plaintiff’s persistent

                                                      6   refusal to provide the release also shows that less drastic sanctions are not available and would be

                                                      7   “pointless.” Thus, each of the factors are easily satisfied for imposing a sanction of dismissal in

                                                      8   these circumstances.

                                                      9           Dismissal is especially appropriate where a “pattern of deception and discovery abuse” make

                                                     10   it impossible for a court to conduct a trial “with any reasonable assurance that the truth would be

                                                     11   available. It is appropriate to reject lesser sanctions where the court anticipates continued deceptive

                                                     12   misconduct.” Anheuser–Busch, Inc. v. Natural Beverage Distributors, 69 F.3d 337, 352 (9th

                                                     13   Cir.1995); see also Valley Engineers Inc. v. Electric Engineering Co., 158 F.3d 1051, 1058 (“Where
                 101 Montgomery Street, Suite 1950




                                                     14   a party so damages the integrity of the discovery process that there can never be assurance of
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15   proceeding on the true facts, a case dispositive sanction may be appropriate.”). Plaintiff’s pattern of

                                                     16   discovery abuse will make it impossible for the Court to conduct a trial with any reasonable

                                                     17   assurance that the truth will be available, especially in light of plaintiff’s failure to produce all of her

                                                     18   medical records. Considering plaintiff’s absolute refusal to provide the release, it is a reasonable
                                                     19   inference that it contains discoverable information harmful to plaintiff’s case. See Valley Engineers,
                                                     20   supra. As there cannot be an assurance of proceeding to trial on the complete and true facts, a case

                                                     21   dispositive sanction is appropriate.

                                                     22   IV.     CONCLUSION
                                                     23           For all of these reasons, JPMC respectfully requests that the motion for sanctions be granted

                                                     24   and that the action be dismissed. In the event that the Court orders a stay of the proceedings (for a

                                                     25   short period of time) until plaintiff provides the release, JPMC requests that its deadline (and not

                                                     26   plaintiff’s) for filing a motion for summary judgment be extended and that the trial date be

                                                     27   postponed for a like number of days. Plaintiff should not stand to benefit from her willful

                                                     28   misconduct.

                                                                                                               5
                                                                     JPMORGAN CHASE BANK, N.A.’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                 Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
                                                              Case 3:17-cv-05241-JSC Document 129 Filed 03/08/19 Page 6 of 6



                                                      1   Dated: March 8, 2019          Respectfully submitted,

                                                      2                                 LOCKE LORD LLP
                                                      3

                                                      4                                 By:   /s/ Kinga L. Wright
                                                                                               Donald Frechette
                                                      5
                                                                                               Kinga L. Wright
                                                      6                                 Attorneys for Defendant
                                                                                        JPMorgan Chase Bank, N.A. (incorrectly sued as Chase Bank)
                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12

                                                     13
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15

                                                     16

                                                     17

                                                     18
                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                   6
                                                                   JPMORGAN CHASE BANK, N.A.’S MEMORANDUM OF POINTS AND AUTHORITIES
                                                                               Lemberg v. Chase Bank, Case No. 3:17-cv-05241-JSC
